Case 1:20-cv-25288-DPG Document 28 Entered on FLSD Docket 04/06/2021 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                          CASE: 1:20-cv-25288-DPG

  COLLEEN CASTELLON,

            Plaintiff,
  v.

  MILLER WEST PLAZA, INC., and
  PRESIDENTE SUPERMARKET NO. 29,
  INC.,

          Defendants.
  ______________________________________/

                                JOINT NOTICE OF SETTLEMENT

         Plaintiff, COLLEEN CASTELLON, and Defendants, MILLER WEST PLAZA, INC., and

  PRESIDENTE SUPERMARKET NO. 29, INC., hereby advise the Court that the parties have

  reached an agreement to settle the instant case pending execution of the Settlement Agreement by

  MILLER WEST PLAZA, INC. The remaining parties have executed the Settlement Agreement.

  The parties will file a Stipulation dismissing this Action with prejudice once the settlement

  agreement is fully executed, which they reasonably expect to do no later than 25 days from the

  date of this Notice. Accordingly, the Parties, respectfully request that the Court vacate all currently

  set dates and deadlines.

         Respectfully submitted this 6th day of April, 2021.


   /s/ Anthony J. Perez                               /s/ Edilberto O. Marban
   ANTHONY J. PEREZ                                   EDILBERTO O. MARBAN
   Florida Bar No.: 535451                            Fla. Bar No. 435960
   GARCIA-MENOCAL & PEREZ, P.L.                       Email: em@eddymabanlaw.com
   4937 S.W. 74th Court, Unit #3                      THE LAW OFFICES OF EDDY O.
   Miami, FL 33155                                    MARBAN
   Telephone: (305) 553- 3464                         2655 S. LeJeune Road, Suite 804
   Facsímile: (305) 553-3031                          Coral Gables, Florida 33134
   Primary Email: ajperezlaw@gmail.com;               Telephone: (305) 448.9292
   aquezada@lawgmp.com                                Facsimile: (786) 309-9978
   Attorney for Plaintiff
Case 1:20-cv-25288-DPG Document 28 Entered on FLSD Docket 04/06/2021 Page 2 of 2




                                                     Counsel for Defendant, Miller West Plaza,
                                                     Inc.


                                                     /s/ Kielan Saborit
                                                     KIELAN SABORIT
                                                     Fla. Bar No. 1003527
                                                     Email: ksm@lydeckerdiaz.com
                                                     LYDECKER DIAZ
                                                     1221 Brickell Avenue, 19th Floor
                                                     Miami, Florida 33131
                                                     Telephone: (305) 416.3180
                                                     Facsimile: (305) 416.3190
                                                     Counsel for Defendant, Presidente
                                                     Supermarket No. 29 Inc.




                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that I electronically filed the foregoing with the Clerk of the Court

  by using the CM/ECF system. I further certify a copy of the foregoing was sent by CM/ECF to

  all counsel of record on this 6th, day of April, 2021.

                                                           Respectfully submitted,


                                                         LYDECKER DIAZ
                                                         Counsel for Defendant, Presidente
                                                        Supermarket No. 29 Inc.
                                                         1221 Brickell Avenue, 19th Floor
                                                        Miami, Florida 33131
                                                        Telephone: (305) 416.3180
                                                         Facsimile: (305) 416.3190



                                                                  /s/ Kielan Saborit
                                                                  Kielan Saborit, Esq.




                                                    2
